Title: To James Madison from Nathan Sanford, 28 September 1804 (Abstract)
From: Sanford, Nathan
To: Madison, James


28 September 1804, New York. “I have this day had the honor to receive your letter of the 19th. instant inclosing an extract of a letter from the British Minister. I have in the course of the day made inquiry relative to the irregularity alleged to have been committed by the French Frigates, but have not been able to obtain any information tending to establish the truth of the allegation. Nothing has occurred within the observation of the Officers of the customs which might indicate that those Frigates have augmented their force since their arrival in this port; and I have not learnt any fact or circumstance which can justify a suspicion that such has been the case. I have requested the Collector to keep an observant eye upon whatever may pass in relation to the Frigate and if evidence of any irregularity should be obtained information shall be immediately communicated.”
